550 So. 2d 1124 (1989)
Salvador F. MUSTELIER, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-3211.
District Court of Appeal of Florida, Third District.
April 18, 1989.
*1125 Bennett H. Brummer, Public Defender, and Henry H. Harnage, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen., and Michael J. Neimand, Asst. Atty. Gen., for appellee.
Before BARKDULL, JORGENSON and COPE, JJ.
PER CURIAM.
Salvador F. Mustelier's convictions are reversed, and the cause is remanded to the trial court for a new trial on all charges upon the authority of Rodriguez-Acosta v. State, 548 So. 2d 248 (Fla. 3d DCA 1989); Griffith v. State, 548 So. 2d 244 (Fla. 3d DCA 1989); and Jones v. State, 548 So. 2d 244 (Fla. 3d DCA 1989).
We certify the following question to the supreme court as one of great public importance:
IS A TWELVE-PERSON JURY REQUIRED IN A FIRST-DEGREE MURDER CASE IN WHICH THE PROSECUTION WAIVES THE DEATH PENALTY?
Reversed and remanded for a new trial; question certified.